                    Case 1:19-cr-00036-AW-GRJ Document 2 Filed 09/03/19 Page 1 of 6



           STATE OF FLORIDA                                              CASE NO.


           COUNTY OF ALACHUA


                                    AFFIDAVIT FOR CRIMINAL COMPLAINT


                   1.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and

           Explosives (ATF), and have been so employed for 11 years. Prior to being an ATF agent, I was

           a District Security Officer for the United States Marshal Service and a Juvenile Correctional

           Officer for the State of West Virginia. I also served in the United States Army as an Enlisted and

           Commissioned Officer. I served in combat deployments in Iraq and Afghanistan. I currently

           hold the Rank of Captain and serve as a "Medevac" Blackhawk Pilot in the Army Reserves.


                  2.      I am currently assigned to the ATF Tampa Field Division, Gainesville Satellite

           Office. My responsibilities as a Special Agent include, among other things, conducting

           investigations involving violations of Titles 18, 21 and 26 of the United States Code. As a

           Special Agent I have investigated violations of federal fuearms and narcotics laws and have

           helped execute numerous arrest and search warrants.


                  3.      I have attended the Federal Law Enforcement Training Center (FLETC) in

           Glynco, Georgia, where I received instructions in the recognition, identification, and prosecution

           of violations of federal laws.


                  4.      I have written this affidavit to show that there is probable cause to support a

           criminal complaint against Curtis Woods Jr. Because this affidavit is made for the sole purpose

           of providing probable cause to support a complaint, I have not included every detail of my

           investigation, but only those facts necessary to establish probable cause to believe Woods has



FILED USDC FLND GV      I/ \f\f\                            1
   SEP 3 '19 PM2:48     f--J' "
        Case 1:19-cr-00036-AW-GRJ Document 2 Filed 09/03/19 Page 2 of 6



violated 18 U.S .C. 922(g)(l) by possessing a firearm and being a previously convicted felon

convicted of a crime that was punishable by imprisonment for more than one year.


       5.       The statements made in this Affidavit are based, in part, on my personal

knowledge, and other information furnished to me through discussions with other persons

including deputies from the Alachua County Sheriffs Office (ASO) and the Gainesville Police

Department (GPD). This affidavit is intended to show only that there is sufficient probable cause

for the requested warrant and does not set forth all of my knowledge about this matter.


                                       PROBABLE CAUSE


       6.      On July 21 , 2019 ASO Deputies were dispatched to 6133 SW 10th PL,

Gainesville, FL in reference to shots being fired. When Officers arrived they were met by

Horace Hicks. Hicks advised that a black male known to him as "Whoa" had driven up to his

residence and fired three shots at him from a Burgundy SUV. The vehicle was driven by a

female known to the witness as Sylvia. Hicks advised that he was seated in the front driver' s

seat of a vehicle bearing tag number Z203LG. Hicks advised that once Whoa started shooting he

dropped to the ground and crawled to the back of his vehicle. Hicks described Whoa to ASO

deputies and advised he had just gotten out of prison. Hicks pointed out Whoa from a Facebook

profile "Rico Swavai" . This photo was sent to ASO deputies which identified Whoa as Curtis

Lee Woods Jr. A photo lineup was compiled and presented to Hicks. Hicks immediately

identified Curtis Lee Woods as the same suspect that had fired shots at him.

       7.      ASO Forensic units were called to process the scene. There were bullet jackets

that were located in the trash can in front of the driver side door. There was an entry hole but no

exit hole in the trash can. There was also a bullet jacket that was located behind the front left tire


                                                  2
        Case 1:19-cr-00036-AW-GRJ Document 2 Filed 09/03/19 Page 3 of 6



of Hick's vehicle. There was also what appeared to be bullet impacts on the wall located behind

the passenger side of the vehicle.

       8.      A witness Frankie Velez stated to ASO Deputies that he observed a burgundy

vehicle drive up to the location and fire 3 shots towards 6113 SW 10 th Pl. Velez stated the

firearm was fired from inside the vehicle. Velez described the shooter as a 20-25 year old black

male with short hair.

       9.      While ASO was conducting the investigation Hicks stated that he had also been

shot at on July 20, 2019 by Whoa. Hicks stated that he believed Whoa was trying to kill him due

to a recent feud with one of his friends. Hicks stated that on July 20, 2019 Whoa shot at his

white Buick sedan with a handgun and struck the rear window. The location of this incident was

1300 SE 23 rd Ave Gainesville, FL. Officers observed that Hicks ' s rear window had been

knocked out. Officers observed this in Hicks' s rear seat area. Due to the second shooting being

located in the city GPD was notified and followed up on that shooting. For a more detailed

account of this incident please see ASO report ASO 19OFF006856.

       10.     I reviewed the GPD Reports and the following facts were stated. While

investigating the Horace Hicks's attempted murder it was learned that Curtis Woods had fired

shots at Hicks ' s on two consecutive days. GPD Officers interviewed Hicks and he stated that on

July 20, 2019 he was confronted by Whoa in the city of Gainesville. Hicks stated to GPD that he

was leaving work when he noticed a small burgundy SUV driving in front of him. Hicks stated

that Whoa is known to drive that SUV. Hicks advised that Whoa is involved in an ongoing

dispute with Mario Lamar whom he is friends with. Hicks stated that he pulled up next to the

SUV and opened his driver's door. Hicks advised that Whoa exited the driver' s seat of the SUV.

Hicks advised he yelled to Whoa, "What's your beef with Lamar?" Hicks advised that Whoa



                                                3
        Case 1:19-cr-00036-AW-GRJ Document 2 Filed 09/03/19 Page 4 of 6



pulled out a handgun and started to run towards him. Hicks stated that he quickly ducked his

head and accelerated his car. Hicks advised he heard a gunshot and noticed the back window of

his vehicle was shot out as he was driving away. Hicks advised he did not contact LEO until the

second shooting because he did not want to get Whoa in trouble. Hicks advised that after the

second shooting he wanted to document the shooting from the day prior. For a more detailed

account of this incident please see GPD report 02-19-0119 55.


       11 .    On July 28, 2019 GPD Officers responded to another incident involving a firearm

and a death threat by Curtis Woods Jr. GPD Officers responded to 1600 SE 4th St Gainesville,

FL and spoke with victim Andre King. King advised that he was engaged in a verbal argument

with his ex-girlfriend. King advised he then saw his ex.:girlfriend and a man pull up in her

vehicle as he was walking to the store on the 1600 block of SE 4th St. King advised that the man

exited the vehicle and pointed a black and grey semiautomatic handgun at him. The man then

told King "Nigga I' 11 kill you! " while pointing the handgun at King. The man then struck King

in the upper left side of his face with the butt of the firearm. King stated the man again pointed

the gun at him stating again that he would kill him. King identified Curtis Woods out of a 6

person photo lineup as the man that pointed a gun and threatened him. King refused to sign the

photo lineup due to fear of retaliation from Woods.

       12.     Due to the multiple firearms incidents a warrant was issued for Curtis Woods. I

was made aware of the multiple firearms incidents by ASO and GPD officers. On July 29, 2019

officers were attempting to execute an arrest warrant for Curtis Woods for attempted murder of

Horace Hicks, possession of a firearm by a convicted felon, and discharging a firearm from a

vehicle. Officers received information that Woods was staying at Motel 6 located at 7413 West

Newberry Road. Officers conducted surveillance of the hotel and determined that Woods was


                                                 4
        Case 1:19-cr-00036-AW-GRJ Document 2 Filed 09/03/19 Page 5 of 6



staying in room 233. Officers wearing vests identifying themselves as Sheriff and US Marshals

attempted to make contact with Woods. Woods fled on foot and ignored commands by law

enforcement to stop.

       13.     While officers were chasing Woods he ran to an approximately 15 foot concrete

wall. As officers approached they observed Curtis Woods throw an object over the wall. Woods

them attempted to throw other items over the wall. Woods did not comply with Officers as they

attempted to arrest him. Officer immediately searched the area Woods was observed throwing

items to. Officers recovered a loaded black and grey Smith and Wesson semiautomatic handgun

from the area Woods threw an object. The firearm was loaded with a round in the chamber and

additional rounds in the magazine. Woods refused to speak with Officer Post Miranda.

       14.     I was made aware of the multiple firearms related cases involving Curtis Woods

in a short timeframe. I drove to ASO and spoke with the evidence section. I learned that

fingerprints of value had been lifted from the firearm. I requested a comparison be made

between the fingerprint found on the firearm in ASO property and Defendant Curtis Woods Jr. I

was notified that Latent Print Examiner John Swartz made a positive identification from the

firearm recovered during the arrest of Curtis Woods Jr. The results of the comparison was Lift

number 3 from the top area of the slide resulted in a positive match to right palm of Curtis Lee

Woods Jr.

       15.     I have received certified copies of prior felony convictions for Curtis Lee Woods

to include 2009 Alachua County Aggravated Battery with a Deadly Weapon and Robbery with a

Deadly Weapon, 2014 Alachua County Aggravated Assault with a Deadly Weapon, Possession

of Firearm by a Convicted Felon, 2016 Alachua County Possession of a Firearm by a Convicted

Felon, and False Imprisonment.



                                                5
        Case 1:19-cr-00036-AW-GRJ Document 2 Filed 09/03/19 Page 6 of 6



       16.     The Smith &Wesson pistol was manufactured outside of the State of Florida and

recovered within the State of Florida, thus it has travelled in and affected interstate commerce.

       17.     Based on the foregoing, I respectively submit that there is probable cause that the

defendant, CURTIS LEE WOODS Jr., unlawfully possessed a firearm and ammunition, in

violation of Title 18, United States Code, Section § 922(g)(l ).




                                          Bureau of Alcohol, Tobacco, Firearms, and Explosives




Sworn to and subscribed before me this 3rd day of September 2019.




The   ::iro:A::
      H
United States Magistrate Judge

Northern District of Florida




                                                 6
